SEITZ, Circuit Judge
(concurring).
While I concur in Ju.dge Ganey’s opinion, I think it appropriate to answer the railroad’s argument that certain claims of negligence were not raised in the pleadings or at pre-trial and thus should not be considered on appeal.
The district court’s charge read in part as follows:
“If you find that the tail lights on the railroad’s truck were defective and were not illuminated at the time of the accident, due to the railroad’s neg-ligenee, then you would answer the first question yes.”
******
“Also, under the evidence, if you believe the plaintiffs, you could find that the railroad was negligent in failing to replace glass in the window space in the right-hand door, in failing to have mud flaps at the rear of the rear wheel, and in permitting tools, material and so forth, to lie loose and unsecured in the bed of the truck, and perhaps in failing to have a functioning heater."
After thus identifying plaintiffs’ claims for negligence the district court stated that the railroad denied any negligence. Nowhere in the transcript of the trial or the proceedings incident to the submission of the case to the jury does it appear that the railroad objected on the ground that any of the above described issues was not properly before the court. Thus, despite a more limited statement of the issues appearing in the pre-trial order, I am satisfied that the issues identified by the district court in its charge were tried by implied consent of the parties. In this circumstance Fed.R. Civ.P. 15(b) requires that “they shall be treated in all respects as if they had been raised in the pleadings.” The salutary court decisions enforcing pre-trial statements defining the issues to be tried are, in my view, inapplicable to situations embraced by Rule 15(b).
Given my view that the various claims of negligence were properly before the district court the next issue is whether the court correctly disposed of them.
I agree that it was error for the district court to employ, the word-“accident” rather than “injuries” in several places in his charge and in the special interrogatories to the jury. Although plaintiffs’ points for charge used the correct terminology, it may be argued that plaintiffs’ counsel did not comply with Fed.R.Civ.P. 51 because he failed to state distinctly his objection to the use of “accident” rather than “injuries” and thus this defect may not be assigned as *1036error on appeal. In any case, I think a new trial is nevertheless required. I say this because the district court gave binding instructions to the jury on all the negligence issues tried except that covering the defective tail light.1 Although the evidence on proximate cause on some of the issues is exceedingly sparse, I am satisfied that the issues tried had a legally cognizable basis under Pennsylvania negligence law and that there was ample evidence to go to the jury on all issues except that concerning the defective heater. It was, therefore, error for the district court not to grant plaintiffs’ motion for a new trial. I further assume that before such trial the pleadings will be amended in accordance with Rule 15.

. “ * * * there is no evidence that the absent window or the absent mud flaps or the failure to secure tools and materials, or the malfunctioning heater played any part in causing this accident.”